Citation Nr: 1033418	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  99-10 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling from February 
11, 1995.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law




REMAND

The Veteran served on active duty from June 1969 to June 1971.

This matter comes on appeal to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the RO that 
awarded service connection and assigned a 30 percent rating for 
PTSD, effective from February 11, 1995.  Subsequently, by a 
December 2008 rating decision, the RO awarded a 70 percent 
rating, effective from February 11, 1995.

The Board denied a claim for a higher initial rating in September 
2009, and the Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  The parties to the 
appeal entered a joint motion for remand in April 2010, and the 
Court ordered that the case be remanded for compliance with the 
instructions in the joint motion.

The joint motion includes a requirement that VA consider the 
question of whether a claim for a total rating based on 
individual unemployability (TDIU) be considered in conjunction 
with the Veteran's claim for a higher initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (1999).  In this regard, the Board 
recognizes that a formal application for TDIU was later submitted 
in July 2010.  The agency of original jurisdiction (AOJ) has not 
yet had opportunity to adjudicate such a claim.  It should 
consider this application and adjudicate the claim before the 
Board does, especially in light of the fact that the Veteran has 
more than one service-connected disability that must be 
considered.  38 C.F.R. § 4.16.  

The parties to the joint motion noted that the Board had not 
considered the provisions of 38 C.F.R. § 4.16(c) (1994), which 
stated that 38 C.F.R. § 4.16(a) is not to be applied in claims 
for a total rating based on individual unemployability when the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent rating and such mental disorder 
precludes a veteran from securing or following a substantially 
gainful occupation.  Although the Veteran has another compensable 
service-connected disability (10 percent for residuals of a 
gunshot wound of the right foot, from July 1, 1987), the joint 
motion now requires that VA address this provision.  This should 
be done by the AOJ on remand as it addresses a claim for a total 
rating based on individual unemployability.  

Finally, the Board notes that additional evidence has been 
received in the form of a July 2010 report of Vocational 
Assessment.  Apparently, this assessment was made by E. J. 
Calandra, M.A., after reviewing the evidence and two telephone 
conversations with the Veteran.  Because it has been nearly two 
years since the Veteran was examined by VA for compensation 
purposes, and because of the need to now also address the 
question of entitlement to TDIU, another VA examination would be 
helpful.  

Accordingly, this case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should issue a Veterans 
Claims Assistance Act of 2000 (VCAA) 
letter with respect to a claim for TDIU.  
The Veteran should specifically be told 
what is required to substantiate such a 
claim.  He should also be asked where he 
has received treatment since November 
2008 for any service-connected 
disability.  Each care provider 
identified by the Veteran should be 
contacted and pertinent records 
obtained.  (Consent from the Veteran 
should be sought where necessary.)  If 
any records cannot be obtained, the 
Veteran should be informed and asked to 
provide them.

2.  The Veteran should thereafter be 
scheduled for an examination by a 
psychiatrist.  The examiner should 
review the claims file, examine the 
Veteran, and provide findings necessary 
to apply pertinent rating criteria.  The 
examiner should include a global 
assessment of functioning (GAF) score 
for the Veteran's PTSD and an 
explanation of its meaning within the 
context of the Veteran seeking or 
maintaining employment.  All 
symptomatology attributable to PTSD 
should be identified and included in the 
assessment regarding the severity of 
PTSD, even if characterized by a 
different diagnosis such as depressive 
disorder.  The examiner should also 
review with the Veteran any functional 
losses caused by his service-connected 
right foot disability and malaria 
residuals.  The combined effect of all 
three service-connected disabilities 
should be taken into account and the 
examiner should provide an opinion as to 
whether the Veteran is unable to engage 
in substantially gainful employment due 
to service-connected disability.  The 
examiner should reconcile his/her 
opinions with the remaining evidence of 
record, including the July 2010 
Vocational Assessment, and provide a 
detailed explanation for any difference 
of opinion.  

3.  The AOJ should ensure that the 
examination report prepared by the 
psychiatrist adequately addresses all 
questions presented by this remand.  
Thereafter, the AOJ should re-adjudicate 
the claim for a higher initial rating 
and the claim for TDIU.  In light of the 
Court's order, consideration should 
specifically be given to the provisions 
of 38 C.F.R. § 4.16(c) (1994), and this 
regulation, along with all others 
pertaining to TDIU claims, should be 
included in any supplemental statement 
of the case issued by the AOJ, should 
the claim be denied.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

